Oh PetitioN to Rehear
Mr. Chiee Justice Neil
delivered the opinion of the Court.
The principal complaint in the petition to rehear, filed by counsel for the railroad, is “that the Court overlooked the fact that the taxes in this case are not excise or privilege taxes, but are acl valorem taxes.” It is again urged upon us “that where an ad valorem assessment is *102challenged on the ground of illegality the taxpayer has the remedy of injunction.”
It is true that the cases cited in the original opinion involve the collection of excise or privilege taxes. American Can Co. v. McCanless, 183 Tenn. 491, 193 S. W. (2d) 86, Lyons v. Lay, 179 Tenn. 388, 166 S. W. (2d) 778; and City of Nashville v. Smith, 86 Tenn. 213, 6 S. W. 273. Conceding, as we do, that the cases referred to involve the collection of excise taxes and not ad valorem taxes, they nevertheless sustain the proposition that where the statute provides the taxpayer a complete and adequate remedy to compel reimbursement of taxes wrongfully exacted he has no other remedy. There is no reason to seek another and different remedy.
The statute which controlled the Court’s opinion in American Can Co. v. McCanless and other cases was enacted in 1873, and brought into the Code as Sections 1793, 1794 and 1795. The intention of the Legislature was to provide for the prompt and efficient collection of “revenue”, and at the same time provide the taxpayer an adequate remedy to have reimbursement of all taxes wrongfully exacted. It is provided by Section 1794 that “There shall be no other remedy” for the taxpayer than to sue, within thirty days, and recover it from the taxing authority.
The foregoing Code Sections make no distinction between excise taxes and ad valorem taxes. They relate to the collection of “revenue”, and the remedy to recover revenue illegally assessed and wrongfully exacted. It is not reasonable to suppose that the Legislature intended to provide an exclusive remedy for citizens charged with the payment of an excise tax while others, assessed with an ad valorem tax, should be permitted to pursue another and different remedy. In Louisville & N. R. R. Co. v. *103State of Tennessee et al., 55 Tenn. 663, a case involving tlie validity of an act valorem assessment npon railroad property, the railroad made no contention that the Act of 1873 did not apply to ad valorem taxes, hut insisted that it was unconstitutional. While the Court elected to decide the case on its merits, i. e. the validity of the assessment, it made the following comment on the applicability of the statute: “The remedy provided by the statute is ample, speedy and certain, and the indemnity of the injured citizen is absolutely assured.”
Now Code Section 1535, under which the assessment was made in the instant case, contains substantially the same provisions as Code Sections 1793, 1794 and 1795, and is applicable alone to railroads and other public utilities. It expressly requires the taxpayer to pay under protest, if the tax for any reason is alleged to be illegal or ünjust, and sue for reimbursement.
The similarity between the provisions of the Act of 1873 and Code Section 1535 requires that they should be given the same construction. It is immaterial that the tax in one case is an excise tax and in the instant case an ad valorem tax. We are here concerned with the remedy to recover the tax and not the nature of the tax involved.
It is true that the remedy for contesting its tax liability in the case at bar is as indicated in Briscoe v. McMillan, 117 Tenn. 115, 100 S. W. 111; and Ward v. Alsup, 100 Tenn. 619, 46 S. W. 573; i. e. certiorari and supersedeas to the State Board of Equalization. But the railroad is still required to pay the amount assessed and sue for reimbursement. If the court should hold the assessment to be void, or otherwise illegal, the State, Counties and Municipalities, must refund at once the amount each had received under the illegal assessment, “together with such interest as the court may determine to be proper, *104not exceeding the legal rate”. Code Section 1793. Code Section 1535 is to the same effect. The judgment of the court, voiding the assessment, would be conclusive of the taxpayer’s right to have restitution.
Responding further to the petitioner’s insistence “that where an ad valorem assessment is challenged on the ground of illegality the taxpayer has the remedy of injunction”, we think the great weight of authority supports the Court’s opinion that this remedy is available only when the taxpayer has not a full, free and adequate remedy at law. Thus in American Airways v. Wallace, D. C., 57 F. (2d), 877, 878, 879, it is said:
“No one would contend that the collection of a tax may be enjoined if the taxpayer has a full and adequate remedy at law. * * * The authorities upon this question are uniform and too numerous for collation.” See also Elgin v. Hessen, D. C., 282 F. 281, to the same effect.
In Cooley on Taxation, Yol. 4, Fourth Edition, Section 1647, it is said:
“Injunctive or other equitable relief will not be denied on the ground of a remedy at law unless such remedy is adequate and complete; and if it is doubtful whether there is an adequate remedy at law, equity will take cognizance. * * * Payment of a tax and a remedy by suit to recover back the taxes paid where they are illegal or unauthorized is generally held such an adequate remedy as to preclude injunctive or other equitable relief against the collection of the tax”. (Emphasis supplied.)
But aside from the foregoing authorities the petitioner makes no contention that the “payment under protest” statute does not provide a complete and adequate remedy ; nor is it even suggested that it is unconstitutional. -
In the final and concluding paragraph of the petition complaint is made.“that nowhere in the opinion *105of the Court is there a discussion of the point” to the effect "that equity does not permit the imposition of a penalty or interest if the contest of tax liability has been undertaken in good faith.” The point was very forcefully made on the brief of counsel and also in oral argument. But it was pretermitted because we felt that the provision of the statute was controlling rather than the principles of equity. There is no provision in the statute relieving a taxpayer from liability for interest or a penalty where a contest of his tax liability is undertaken in good faith. If the petitioner may for that reason postpone the payment of taxes it follows that every other railroad and every public utility may do likewise with the result that the statute would become a dead letter.
The petition to rehear is denied.
Prewitt, TomliNSON and BtjrNett, JJ., concur.
Gailor, J., not participating.